Citation Nr: 0842033	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-05 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION
The veteran had active duty service from October 1990 to 
February 1991 plus additional periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In a September 2008 statement, the veteran reported that he 
had submitted more than 180 pages of evidence in support of 
his claim and noted that he was informed that his file could 
not be found for six months.  The veteran concluded that the 
evidence he submitted was lost.  A review of the claims file 
does not demonstrate that the Board has received 180 pages of 
documents from the veteran, although he has apparently 
resubmitted some of this evidence.  The veteran should be 
contacted and informed that he should resubmit the documents 
in question in their entirely (other than the two pages 
resubmitted in September 2008).  

The veteran has claimed entitlement to service connection for 
a low back disability.  He originally argued that he injured 
his back when he jumped off a crane in September 1998.  The 
fact that he jumped off a crane which was approximately 10 to 
12 feet high and that he injured his right knee is documented 
in the military records.  There is no evidence in the 
military records of any problems with the veteran's back as a 
result of this incident.  At the time of a November 2001 VA 
examination, the veteran reported that he had had low back 
pain which began approximately six months after right knee 
surgery which was conducted in September 1999.  The claim was 
denied in December 2001 as there was no evidence of 
complaints or treatment for a back problem in the veteran's 
National Guard medical records and a VA examination 
attributed current back problems to inactivity and 
immobility.  In March 2003, the veteran argued that he 
injured his back during his second period of active duty.  He 
submitted a record from a chiropractor dated in March 2004 
which indicates that the veteran was seeking treatment on 
that day as a result of low back pain which began that 
morning.  

There are two reports of VA examinations which link a current 
back disorder to the veteran's active duty service.  The 
first is dated in June 2005.  This report references a 
history of the veteran having spinal trauma as a result of a 
fall off a crane which was reportedly 20 feet high.  The 
examiner opined that it was as likely as not that the 
veteran's low back pain was the result of military service.  
The rationale was that that the veteran had an injury in 
service that most likely affected his back.  Unfortunately, 
this examination is based on a self-reported history provided 
by the veteran which is not objectively confirmed.  It is 
inadequate for ratings purposes. 

The other VA examination which links a current back disorder 
to the veteran's active duty service is dated in April 2007.  
At this time, the veteran again reported that he had fallen 
off a crane injuring his back which resulted in his back 
bothering him ever since the fall.  The examination report 
also references an MRI that revealed a desiccated disk and a 
discogram which showed an annular tear and extravasation of 
dye.  Back surgery was reportedly performed.  The examiner 
opined that, as likely as not, the back injury described by 
the veteran was caused by or aggravated by the fall from the 
crane he described.  The examiner noted that the studies 
showed a torn annulus.  The opinion included in this 
examination was also based on a self-reported history 
provided by the veteran which is not objectively confirmed.  
Furthermore, this opinion references medical evidence which 
has not been associated with the claims file.  There is no 
documentation in the claims file of an MRI that revealed a 
desiccated disk and a discogram which showed an annular tear 
and extravasation of dye.  There is no way for the Board to 
determine when this evidence was dated.  This potentially 
could affect the outcome of this claim.  

The Board finds that the above referenced VA examinations are 
inadequate for ratings purposes due to the fact that they 
rely on a self-reported history from the veteran provided at 
the time of the examination which is contradicted by other 
evidence (including prior statements from the veteran).  The 
examiners also referenced medical evidence which is not 
included in the claims file.  

The most recent VA examination which was conducted to 
determine the etiology of the back disorder is dated in March 
2008.  The examiner wrote that the current examination did 
not have anything to do with the status of the disk from the 
fall from the crane.  He also referenced the fact that the 
veteran reported he had had a tear in the annulus which was 
discovered by a discogram.  The examiner noted that it was 
possible that the annulus was torn in the fall described by 
the veteran based on the history provided by the veteran.  
The examiner found that all he could determine for certain 
was that it was possible that the disk was hurt as described 
by the veteran.  The examiner noted that it could be of some 
benefit to obtain the actual X-rays and records of the 
surgeon who operated on the veteran's back.  This examination 
report is also inadequate for ratings purposes.  The examiner 
did not provide a definite opinion as to whether the back 
disorder was due to the fall, only that it was possible.  
Furthermore, this opinion is also based on medical evidence 
which is not documented in the claims file.  The examiner 
also referenced a torn annulus which was discovered by 
discogram.  

The Board finds that another VA examination is required which 
is based on an accurate factual background and on actual 
medical evidence as opposed to the veteran's reports of what 
occurred.  In this regard, the Board finds that the records 
from the veteran's back surgery as well as the record which 
references a torn annulus should be obtained if possible.  

The veteran has claimed that he also injured his back in 
March 2002 while moving generators.  He has reported that the 
injury occurred during active duty.  A review of the evidence 
of record demonstrates some confusion with regard to whether 
the veteran was actually on active duty when the injury 
occurred.  A document dated in July 2004 indicates that the 
veteran hand carried a record that validated 259 days of 
active duty.  The entry date was reported as June 10, 2002 
and the discharge date was October 7, 2002.  Also associated 
with the claims file is a document from the Department of the 
Army which indicates that the veteran had 259 days of initial 
active duty for training with an end date of October 7, 2002.  
It appears that the veteran might have been on active duty in 
March 2002 when he injured his back.  It is not entirely 
clear, however.  The Board finds that clarification of this 
matter is required.  The outcome of this finding will 
significantly affect the veteran's claim for service 
connection for his back disorder.  

The veteran has not been provided with a VA examination to 
determine if the current back disorder was etiologically 
linked to the March 2002 complaints of back pain which are 
documented in a private chiropractor record.  If it is 
determined that the veteran was on active duty in March 2002, 
he should be afforded a VA examination to determine if there 
is such a link.  

The veteran testified before the undersigned in September 
2003, that he was still receiving treatment from a 
chiropractor, Dr. H., in Siloam Springs, Arkansas.  These 
records have not been associated with the claims file and 
should be obtained if possible.  

With regard to the left knee claim, the veteran testified 
before the undersigned in September 2003 that he had been 
informed by C.D., D.O, that his left knee disorder was 
secondary to his service-connected right knee disability.  
The veteran also thought that the opinion has been reduced to 
writing.  He testified that he was still being treated by Dr. 
D. at the time of the hearing.  A review of the claims file 
reveals that there is only one record from Dr. D. which was 
dated in June 2002.  Dr. D. reported in this record that the 
veteran had been a patient for quite some time and had a 
history of bilateral knee pain and also chronic low back 
pain.  The Board finds that the records from Dr. D. should be 
obtained as they pertain to both left knee and low back 
disorders.  The Board further finds that the veteran should 
be informed that he should obtain the written statement from 
the doctor which links his left knee disorder to his service-
connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a low back disorder and/or a 
left knee disorder since 1998.  After 
securing the necessary releases, the RO 
should obtain these records.  
Specifically request that the veteran 
provide releases for Dr. D and Dr. H. and 
also specifically request he provide 
releases to obtain the records from the 
back surgery which was conducted in 2005.  
Request that the veteran provide copies 
or sign releases for the medical records 
which document the MRI finding of a 
desiccated disk and also the discogram 
which documents the presence of an 
annular tear and extravasation of dye.

2.  Inform the veteran that he should 
obtain the existing written statement 
from Dr. D. linking his left knee 
disorder to his service-connected right 
knee disability, or a new written 
statement in this regard.  

3.  Verify, through official channels, 
whether the veteran was on active duty on 
March 4, 2002.

4.  After the above development has been 
completed to the extent possible, return 
the claims file to the examiner who 
conducted the March 2008 VA examination 
and request that he provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current disability of the low 
back was incurred in or aggravated by the 
veteran's active duty service.  The 
examiner should be informed if the 
veteran was on active duty in March 2002 
when he reportedly injured his back a 
second time.  The examiner must base his 
opinion on the evidence of record and 
should provide a complete rationale for 
his opinion which is rooted in the 
evidence of record.  If the examiner 
cannot provide a requested opinion 
without resort to speculation, he should 
state this in the report.  The examiner 
should be informed that, while on active 
duty, the veteran fell approximately 12 
feet off of a crane in September 1998, 
landing on his feet.  The examiner should 
address the conflicting evidence of 
record regarding the veteran's self-
reported history of the initial back 
injury including the report of the 
November 2001 VA examination which 
indicates he reported his back pain began 
approximately six months after surgery 
which was conducted on the right knee in 
September 1999.  If the examiner who 
conducted the March 2008 VA examination 
determines that the requested opinions 
require another physical examination of 
the veteran, this should be scheduled.  

If the examiner who conducted the March 
2008 VA examination is not available, 
schedule an orthopedic examination by an 
appropriately qualified health care 
professional and request that he/she 
provide the required opinions.  

5.  After completing any additional 
development deemed necessary, 
readjudicate the claims of entitlement 
to service connection for a low back 
and a left knee disorder.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained after the issuance of 
the last supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

